Citation Nr: 0716488	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-07 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals, pilonidal 
cystectomies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which declined to reopen the veteran's service 
connection claim for residuals, pilonidal cystectomies.  The 
RO issued a notice of the decision in April 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in May 
2003.  Subsequently, in October 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in March 2004, 
the veteran timely filed a substantive appeal.  The RO 
provided Supplemental Statements of the Case (SSOCs) in 
February 2004, August 2004 and June 2005.

The veteran requested a Travel Board hearing on this matter, 
which was held in September 2005 where the veteran presented 
as a witness.  

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in September 2006.

While the RO initially declined to reopen the veteran's claim 
for service connection for residuals, pilonidal cystectomies, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's finding.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.	The RO denied service connection for a pilonidal sinus, 
post-operative, in a March 1958 decision; the veteran did 
not appeal that decision.

2.	The evidence submitted since the March 1958 decision 
includes numerous medical records discussing the causal 
relationship between current symptomatology, such as fecal 
incontinence, and the veteran's in-service pilonidal 
cystectomies.  This evidence is new and raises a 
reasonable possibility of substantiating the service 
connection claim for residuals, pilonidal cystectomies.

3.	The veteran underwent pilonidal cystectomies during 
service and he currently has fecal incontinence and 
scarring; the medical evidence of record falls at least in 
relative equipoise with respect to whether a casual 
relationship exists between the veteran's current fecal 
incontinence and his in-service pilonidal cystectomies and 
residuals thereof.  


CONCLUSIONS OF LAW

1.	The March 1958 rating decision that denied the veteran's 
claim for service connection for pilonidal cystectomies 
and residuals thereof is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.	Because the evidence presented since the March 1958 RO 
decision is new and material, the claim for service 
connection for residuals, pilonidal cystectomies, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 3.156(a) (2006).

3.	As the evidence falls at least in relative equipoise 
regarding a casual nexus between the veteran's in-service 
pilonidal cystectomies and residuals thereof and current 
symptomatology, such as fecal incontinence, service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5102, 5201, 5103A, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
residuals, pilonidal cyst is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  


II. New & Material Evidence

a. Law & Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his February 2004 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
The March 1958 RO decision qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105(c) because the 
veteran did not file a timely NOD in response to that 
decision.  The Board, therefore, lacks jurisdiction to 
entertain the veteran's claim for service connection relating 
to the pilonidal cystectomies, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to the claim.  

In the instant case, the post-March 1958 record reveals that 
the veteran has provided new and material evidence with 
respect to the claimed residuals of the in-service pilonidal 
cystectomies.  Specifically, the private medical report by 
Dr. W.A.M., dated June 2003, and the April 2007 independent 
medical opinion by Dr. B.J.C., offer support for the 
veteran's claim that his current incontinence is causally 
related to procedures exacted in an effort to control his 
pilonidal cysts.  This evidence is new, as it did not exist 
prior to the issuance of the 1958 decision, and it is not 
cumulative or redundant of evidence previously offered or 
submitted.  This evidence is "material" because it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim, namely, a causal connection between the 
veteran's pilonidal cystectomies and residuals thereof and 
his current symptom of bowel incontinence.  It further raises 
a reasonable possibility of substantiating the veteran's 
claim of service connection.  Accordingly, the veteran's 
claim that was the subject of the 1958 RO final decision is 
reopened.  

Because the Board has reopened the 1958 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  
Part III addresses this issue.
   



III. Service Connection

a. Law & Regulations
Service connection is granted if a veteran offers (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Analysis
The veteran's July 1948 Report of Physical and Mental 
Examination contains no indication of a pilonidal cyst.  

SMRs spanning 1951 to 1953 reveal that the veteran had a 
recurring pilonidal cyst for which he underwent two different 
excisions.     

The veteran's November 1954 Report of Medical Examination for 
Separation indicates that he had a scar resulting from his 
pilonidal cystectomies.       

An October 1982 private medical report indicates that the 
veteran underwent a sphincerotomy in relation to hemorrhoids 
and an anal fissure.
A March 1990 Operative Report indicates that the veteran 
underwent an incision, drainage and irrigation of the 
ischiorectal abscess complex, located from the left side of 
the anus from the posterior midline region across to the 
posterior midline to the opposite side.   

In a June 2003 private medical record, Dr. W.A.M. indicated 
that the veteran had experienced relapsing pilonidal cysts 
after service, which required an aggressive surgery resulting 
in the removal of the anal sphincter in 1990.  According to 
Dr. W.A.M., this procedure for the pilonidal cysts resulted 
in a loss of bowel control and severe fecal incontinence.

The veteran underwent a January 2004 VA medical examination.  
The physician examined the veteran's claims file, to include 
his SMRs.  On physical examination, the physician observed an 
old surgical scar over the sacrum where the old pilonidal 
cyst had been located, and on rectal examination, no 
sphincter tone was elicited.  Based on these data, the 
physician diagnosed the veteran with fecal incontinence and a 
history of pilonidal cyst removal.  As to whether the 
veteran's fecal incontinence was causally related to the in-
service treatment of the pilonidal cyst, the physician 
indicated that this was difficult to determine.  She 
therefore could not certify whether or not the veteran's 
medical treatment resulted in aggravation of the pilonidal 
cyst beyond its normal course.      

Another VA physician, Dr. C.S., offered three medical 
opinions with respect to the etiology of the veteran's fecal 
incontinence.  In December 2004, after a review of the claims 
file and a physical examination, he diagnosed the veteran 
with a history of pilonidal cyst removal and fecal 
incontinence.  He further concluded that it was difficult to 
state whether the veteran's fecal incontinence was directly 
related to his pilonidal cyst removal, but determined 
nonetheless that it was at least as likely as not that this 
incontinence was related to the pilonidal cyst surgery.   

Subsequently, in February 2005, this VA physician revised his 
opinion in light of new evidence, determining that it was not 
likely in any way that the veteran's pilonidal cyst and 
surgery to remove this cyst was related to his hemorrhoid 
surgery or to the 1990 rectal abscess.  He also concluded 
that the rectal abscess was a late complication of the 1982 
hemorrhoid surgery and that the veteran's current fecal 
leakage was related directly to the hemorrhoid surgery.  

In another April 2005 follow-up opinion, this VA physician 
indicated that fecal incontinence was as a risk of 
sphincterotomy.  He also noted that the 1982 sphincterotomy 
operation report did not disclose the presence of any 
pilonidal cysts at the time of the procedure.  He concluded 
that the veteran's fecal incontinence was directly related to 
the sphincterotomy, and that the cause of the sphincterotomy 
was the veteran's history of hemorrhoids with pilonidal cysts 
as a complication of the surgeries.  The physician further 
stated that the veteran's pilonidal cyst disorder likely was 
a developmental disorder that preexisted the veteran's 
service.      

A January 2005 VA examination report contains a diagnosis of 
excision of pilonidal cyst in the 1950s, without evidence of 
recurrence, and rectal incontinence, which appeared to be 
secondary to a 1982 hemorrhoidectomy and complications 
thereafter as well as 1990 excision of an ischiorectal 
abscess in the area of the scar from the hemorrhoid surgery.  
The VA clinician also found no evidence of a causal 
connection between the veteran's pilonidal cyst and the 
rectal incontinence, as the abscess was located in the region 
of the hemorrhoid surgery.    

At his September 2005 Travel Board hearing the veteran 
recounted his in-service and post-service treatment for his 
recurring pilonidal cyst.  Hearing Transcript at 4-6.  He 
also stated that he underwent a hemorrhoidal surgery in 1982 
and an operation to remove an abscess cyst in 1990.  Hearing 
Transcript at 6-7.    

In April 2007 the Board received an independent medical 
opinion from Dr. B.J.C., who indicated that the veteran's 
1951 and 1953 in-service surgeries for the pilonidal cyst 
themselves did not likely contribute to the veteran's current 
incontinence.  Such cystectomies, however, did create scaring 
that slightly distorted the veteran's anatomy for the future 
surgeries he underwent.  Dr. B.J.C. also indicated that the 
veteran's hemorrhoid disorder, for which he underwent surgery 
in 1982, was not related to the in-service pilonidal 
surgeries.  At the same time, however, Dr. B.J.C . noted that 
the veteran may have had a chronic indolent abscess that can 
accompany pilonidal cyst disease, as the record revealed that 
the veteran's drainage problem never completely subsided.  In 
addition, Dr. B.J.C. concluded that "[r]egardness of his 
pilon[i]dal surgery or hemorrhoidal surgery the culprit [of 
his current incontinence problem] was an over-aggressive 
operation in 1990 that caused his incontinence.  Indolent 
abscesses are very common and re-operations are the rule 
rather than the exception but a thorough knowledge of the 
anatomy will prevent incontinence."   

The Board determines that service connection for residuals, 
pilonidal cystectomies, is warranted.  The veteran's SMRs 
disclose that he underwent procedures to remove recurring 
pilonidal cysts in 1951 and 1953, thereby satisfying the 
incurrence prong.  In addition, the veteran currently has 
disabilities, to include rectal incontinence and scarring at 
the pilonidal cystectomy site.  The only salient issue 
therefore, is whether the veteran's current symptomatology of 
incontinence is causally related to his in-service pilonidal 
cystectomies and residuals thereof.  

With respect to this nexus element, the Board acknowledges 
the existence on the record of conflicting medical opinions 
with respect to this issue.  In such a circumstance, the 
Board must determine how much weight to afford each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).   
Weighing against the instant claim is the final April 2005 VA 
opinion by Dr. C.S. determining that the veteran's 
sphincterotomy, not his pilonidal cyst disorder, cystectomies 
or residuals thereof, caused the current fecal incontinence 
and that the veteran's pilonidal cysts were developmental or 
congenital in nature, as well as the January 2005 VA opinion 
conveying that no causal connection linked the veteran's 
pilonidal cysts and rectal incontinence.  Weighing in favor 
of the veteran's claim is the June 2003 private medical 
report by Dr. W.A.M., concluding that the procedures used to 
treat the veteran's pilonidal cysts resulted in the loss of 
his bowel control, and the most recent medical opinion by Dr. 
B.J.C., which indicated that the veteran had an indolent 
abscess as a result of his pilonidal cyst disorder.  The 
January 2004 VA examination weighs neither in favor nor 
against the veteran's claim, as this clinician could not 
determine whether the veteran's current fecal incontinence 
was causally related to his in-service pilonidal 
cystectomies. As the varying medical opinions suggest, it is 
very diffcult to identify the cause or causes of the 
veteran's present symptoms.  In light of the relative balance 
of positive and negative medical opinions, the Board 
determines that the evidence falls at least in relative 
equipoise, in which case the veteran receives the benefit of 
the doubt in his favor.  Accordingly, service connection for 
residuals, pilonidal cystectomies, to include fecal 
incontinence and scarring, is granted.             


ORDER

Service connection for residuals, pilonidal cystectomies, is 
granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


